                                               Case 5:20-cv-00220-BLF Document 7 Filed 04/29/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                              NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                             KEVIN MCCULLOM,
                                  11                                                         Case No. 20-00220 BLF (PR)
                                                          Plaintiff,
                                  12                                                         ORDER TO SHOW CAUSE WHY
Northern District of California




                                                    v.                                       PLAINTIFF’S IN FORMA
 United States District Court




                                  13                                                         PAUPERIS APPLICATION
                                                                                             SHOULD NOT BE DENIED
                                  14         AHERN, et al.,                                  PURSUANT TO § 1915(G)
                                  15                      Defendants.
                                  16

                                  17

                                  18             Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983 against various officers and employees of the Santa Rita Jail,
                                  20   Alameda County Sheriff’s Department, and San Mateo County. Dkt. No. 5 at 2-5.
                                  21   Plaintiff moves for leave to proceed in forma pauperis (“IFP”). Dkt. No. 4.
                                  22             For the reasons discussed below, the Court has reason to believe that Plaintiff’s
                                  23   motion for leave to proceed IFP should be denied under 28 U.S.C. § 1915(g) because he
                                  24   has three or more prior lawsuits that were dismissed for failure to state a cognizable claim
                                  25   or as frivolous or malicious. Plaintiff shall be granted an opportunity to show cause why
                                  26   he should be granted leave to proceed IFP.
                                  27   ///
                                  28   ///
                                            Case 5:20-cv-00220-BLF Document 7 Filed 04/29/20 Page 2 of 5




                                   1                                           DISCUSSION
                                   2   I.     28 U.S.C. § 1915(g)
                                   3          A.     Standard of Review
                                   4          The Prison Litigation Reform Act of 1995 (“PLRA”) was enacted, and became
                                   5   effective, on April 26, 1996. It provides that a prisoner may not bring a civil action or
                                   6   appeal a judgment in a civil action or proceeding under 28 U.S.C. § 1915 (i.e., may not
                                   7   proceed in forma pauperis) “if the prisoner has, on three or more prior occasions, while
                                   8   incarcerated or detained in any facility, brought an action or appeal in a court of the United
                                   9   States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a
                                  10   claim upon which relief may be granted, unless the prisoner is under imminent danger of
                                  11   serious physical injury.” 28 U.S.C. § 1915(g).
                                  12          For purposes of a dismissal that may be counted under § 1915(g), Andrews I gave
Northern District of California
 United States District Court




                                  13   this guidance: The phrase “fails to state a claim on which relief may be granted” parallels
                                  14   the language of Federal Rule of Civil Procedure 12(b)(6) and apparently means the same
                                  15   thing. Andrews I, 398 F.3d at 1121. A case “is frivolous if it is ‘of little weight or
                                  16   importance: having no basis in law or fact.’” Id. (citation omitted). “A case is malicious if
                                  17   it was filed with the ‘intention or desire to harm another.’” Id. (citation omitted). “Not all
                                  18   unsuccessful cases qualify as a strike under § 1915(g). Rather, § 1915(g) should be used to
                                  19   deny a prisoner’s IFP status only when, after careful evaluation of the order dismissing an
                                  20   action, and other relevant information, the district court determines that the action was
                                  21   dismissed because it was frivolous, malicious or failed to state a claim.” Id. at 1121.
                                  22          Duplicative or repetitious litigation of virtually identical causes of action is subject
                                  23   to dismissal under 28 U.S.C. § 1915 as malicious. Bailey v. Johnson, 846 F.2d 1019, 1021
                                  24   (5th Cir. 1988). An in forma pauperis complaint that merely repeats pending or previously
                                  25   litigated claims may be considered abusive and dismissed under § 1915. Cato v. United
                                  26   States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995). A dismissal under Heck v. Humphrey, 512
                                  27   U.S. 477 (1994), may constitute a strike under § 1915(g) for failure to state a claim when
                                  28                                                  2
                                           Case 5:20-cv-00220-BLF Document 7 Filed 04/29/20 Page 3 of 5




                                   1   Heck’s bar to relief is obvious from the face of the complaint, and the entirety of the
                                   2   complaint is dismissed for a qualifying reason under § 1915(g). Washington v. Los
                                   3   Angeles Cnty. Sheriff’s Dep’t., 833 F.3d 1048, 1055 (9th Cir. 2016).
                                   4          The Court finds that each of the following cases counts as a strike under § 1915(g):
                                   5   (1) McCullom v. Alameda County Sheriff’s Dept., No. 16-cv-3299 TEH (N.D. Cal. 2016)
                                   6   (dismissed as frivolous and malicious); (2) McCullom v. Cambra, No. 01-cv-01405-DMS
                                   7   (S.D. Cal. 2003)(dismissed for failure to state a claim); (3) McCullom v. Parker, No. 16-
                                   8   cv-1054 TEH (N.D. Cal. 2016) (dismissed as duplicative and therefore may be considered
                                   9   a dismissal as malicious); and (4) McCullom v. Ahern, No. 16-cv-00044 HRL (N.D. Cal.
                                  10   2016) (dismissed entirely as barred by Heck). Based on these cases, Plaintiff has at least
                                  11   three cases that count as strikes under § 1915(g). Unless he was under imminent danger of
                                  12   serious physical injury at the time he filed this action, the IFP motion must be denied.
Northern District of California
 United States District Court




                                  13          B.     Plaintiff’s Claims
                                  14          Plaintiff labels his complaint as a “class action” and lists several other inmates as
                                  15   plaintiffs. Dkt. No. 5 at 1-3. To the extent that Plaintiff is seeking class certification, it is
                                  16   DENIED. Pro se prisoner plaintiffs are not adequate class representatives able to fairly
                                  17   represent and adequately protect the interests of the class, see Oxendine v. Williams, 509
                                  18   F.2d 1405, 1407 (4th Cir. 1975); see also Russell v. United States, 308 F.2d 78, 79 (9th
                                  19   Cir. 1962), so class certification may be denied on that basis, see Griffin v. Smith, 493 F.
                                  20   Supp. 129, 131 (W.D.N.Y. 1980) (denying class certification on basis that pro se prisoner
                                  21   cannot adequately represent class). Accordingly, the other named plaintiffs are
                                  22   DISMISSED from this action without prejudice to file separate, individual lawsuits.
                                  23          It appears from the complaint, that Plaintiff is challenging underlying criminal
                                  24   proceedings out of Alameda County, as he seeks the following relief: “that there be an
                                  25   evidentiary hearing of the evidence within my previous criminal court cases conviction on
                                  26   October 4, 2017, [where] I was falsely arrested [and] extorted to plea[d] guilty to
                                  27   29800(A)(1). I want that conviction expunged off my record if judicial corruption is
                                  28                                                   3
                                           Case 5:20-cv-00220-BLF Document 7 Filed 04/29/20 Page 4 of 5




                                   1   proven.” Dkt. No. 5 at 6. Plaintiff also seeks disciplinary action against the superior court
                                   2   judges involved in that conviction, id. at 7, that the attorneys involved be disbarred or
                                   3   suspended, id. at 8, and damages for pain and suffering and emotional distress, id. at 8-9.
                                   4   He also wants this Court to “remand back to the Oakland Superior Court my writ of habeas
                                   5   corpus petition vacating the March 18, 2019, illegal ruling that the exclusionary rule does
                                   6   not apply in my preliminary hearing and further granting… motion to suppress the
                                   7   evidence in superior court.” Id. at 10. There are no allegations indicating that Plaintiff
                                   8   was in “imminent danger” at the time he filed this action on January 10, 2020. Dkt. No. 1.
                                   9   Accordingly, Plaintiff is not entitled to the exception under § 1915(g).
                                  10          The Ninth Circuit in Andrews I, 398 F.3d at 1120, implicitly allowed the district
                                  11   court to raise the § 1915(g) problem sua sponte but required the district court to notify the
                                  12   plaintiff of the earlier dismissals it considers to support a § 1915(g) dismissal and allow the
Northern District of California
 United States District Court




                                  13   plaintiff an opportunity to be heard on the matter before dismissing the action. See id. at
                                  14   1120. The prisoner must be given notice of the potential disqualification under § 1915(g)
                                  15   and plaintiff bears the ultimate burden of persuasion that § 1915(g) does not bar pauper
                                  16   status for him. Id. Accordingly, Plaintiff shall be granted an opportunity to show cause
                                  17   why his IFP application should not be denied under § 1915(g) by showing why any of the
                                  18   prior dismissals discussed above should not count as a strike. Id.
                                  19

                                  20                                          CONCLUSION
                                  21          For the reasons stated above, the Court orders Plaintiff to file a response no later
                                  22   than twenty-eight (28) days from the filing of this order, showing cause why his IFP
                                  23   application should not be denied pursuant to § 1915(g).
                                  24          If Plaintiff fails to file a response in the time provided, his IFP application shall be
                                  25   denied and the full filing fee will be immediately due. If the fee is not paid in due time,
                                  26   this case will be dismissed without prejudice for failure to pay the filing fee without further
                                  27   notice to Plaintiff.
                                  28                                                  4
                                            Case 5:20-cv-00220-BLF Document 7 Filed 04/29/20 Page 5 of 5




                                   1            IT IS SO ORDERED.
                                   2   Dated: __April 29, 2020_______                 ________________________
                                                                                      BETH LABSON FREEMAN
                                   3
                                                                                      United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order to Show Cause Re IFP
                                       PRO-SE\BLF\CR.20\00220McCullim_osc.1915g

                                  26

                                  27

                                  28                                              5
